Mote, C. J.
The sole and only relief sought by appellant at this time is an order by this court remanding the cause back to the trial court for its failure to give its reason, or reasons, for granting appellee’s motion for a new trial.
Consistent with the decision of this court are Bailey v. Kain (1963), 134 Ind. App. 238, 187 N. E. 2d 366, decided January 24, 1963; Rife v. Karns (1962), 133 Ind. App. 226, 181 N. E. 2d 239, decided March 27, 1962; Newsom v. Pennsylvania Railroad Company (1962), 133 Ind. App. 582, 181 N. E. 2d 240, decided April 3, 1962; and Rans v. Pennsylvania Railroad Company (1962), 133 Ind. App. 592, 181 N. E. 2d 644.
*631The determination of this cause is now held in abeyance and the cause is hereby temporarily remanded to the trial court with instructions to the trial judge to enter upon the trial docket within the ensuing- next thirty days a statement in writing setting forth with particularity the specific reasons upon which the decision to sustain said motion for new trial was predicated. Upon the entry of said statement by the trial court, the Clerk of said court shall forthwith enter the same in the proper Order Book and certify a copy thereof with appropriate Clerk’s Certificate, to the Clerk of this court. Said statement, so certified as aforesaid, when received by the Clerk of this court, shall be and become a part of the record in this cause with the same force and effect as if contained in the original transcript hereof on the date of submission.
Appellant and appellee are granted additional time, to-wit: fifteen (15) days respectively to the appellant and fifteen (15) days thereafter to .the appellee from the date of said certification of the trial court and filing in this court, of the reason, or reasons, for granting a new trial, in which to file additional points and additional authorities.
Hunter, Kelley and Pfaff, JJ., concur.
Note. — Reported in 190 N. E. 2d 570.